Citation Nr: 1416878	
Decision Date: 04/16/14    Archive Date: 04/24/14

DOCKET NO.  09-02 605	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to a compensable rating for postoperative ruptured left pectoralis major muscle (claimed as ruptured left pectoral major) scar prior to April 11, 2011.

2.  Entitlement to service connection for esophagitis.

3.  Entitlement to service connection for gastroesophageal reflux disease (GERD) with hiatal hernia.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Shana Z. Siesser, Counsel


INTRODUCTION

The Veteran served on active duty from December 1978 to March 1987, March 1991 to August 1991, June 1997 to September 1997, and February 2004 to November 2005. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

In March 2012, the RO issued a rating decision in which it increased the Veteran's rating for his ruptured left pectoral muscle to 20 percent, effective April 11, 2011.

In a December 2012 statement, the Veteran indicated he was satisfied with this higher 20 percent rating, but that he still disagreed with the 0 percent rating that initially was assigned prior to April 11, 2011. He argued that he was entitled to a 20 percent rating for the disability during the entire appeal period because his symptoms have been consistent.  Therefore the claim is limited to the staged rating as characterized on the title page.  See AB v. Brown, 6 Vet. App. 35, 38-39 (1993) (indicating that receiving a higher rating during the pendency of an appeal, but less than the highest possible rating, does not abrogate the appeal unless the Veteran expressly indicates he is satisfied with the new rating he received).

The Veteran testified before the undersigned at a Board hearing in the VA Central Office in December 2012.  A transcript of this hearing is contained in the Virtual VA paperless file.

In addition to the paper claims file, there are Virtual VA and Veterans Benefits Management System (VBMS) paperless files associated with the Veteran's case. The transcript of the December 2012 Board hearing is on Virtual VA.  Other documents in the Virtual VA paperless and VBMS claims files does not reveal any additional documents pertinent to the present appeal.

The issues of service connection for esophagitis and GERD with hiatal hernia are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  During the period on appeal, the Veteran's muscle injury to his left pectoralis major muscle is found to be moderately severe.  

2.  The symptoms of the Veteran's left pectoralis major muscle injury have been consistent since the inception of his claim.  


CONCLUSION OF LAW

The criteria for a rating of 20 percent, but not more, for postoperative ruptured left pectoralis major muscle are met prior to April 11, 2011.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.73, Diagnostic Code 5304 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2013). Because this decision constitutes a full grant of the benefits sought on appeal, no further discussion regarding VCAA notice or assistance duties is required.

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity. 38 U.S.C.A. § 1155; 38 C.F.R. Part 4. When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating. 38 C.F.R. § 4.7. After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran. 38 C.F.R. § 4.3.

The Veteran's entire history is reviewed when making disability ratings. See generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995). Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern. Although a rating specialist is directed to review the recorded history of a disability in order to make a more accurate evaluation, see 38 C.F.R. § 4.2, the regulations do not give past medical reports precedence over current findings. Francisco v. Brown, 7 Vet. App. 55 (1994). Staged ratings are, however, appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings. The relevant focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim. Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran is rating pursuant to 38 C.F.R. § 4.73, Diagnostic Code 5304 - Muscle Group IV (intrinsic muscles of the shoulder girdle (1) supraspinatus; (2) infraspinatus and teres minor; (3) subscapularis; and (4) coracobrachialis). 

Disorders of this Muscle Group is evaluated based upon whether the disorder or injury occurred in the dominant or nondominant arm/shoulder and according to the classifications discussed in 38 C.F.R. § 4.56 (slight, moderate, moderate severe, and severe). Diagnostic Code 5304 assigns a zero percent rating for slight disability of the dominant extremity; a 10 percent rating is assigned for moderate disability; and a 20 percent rating is warranted for moderately severe disability or severe disability.

A January 2006 rating decision granted service connection for status post repair ruptured left pectoral muscle and assigned a noncompensable rating.  In June 2007, the Veteran filed a claim for an increased rating stating that he experiences pain, lack of symmetric upper body strength, and diminished flexibility and endurance.  He also stated that he has occurrences of intense burning pain during exertion and light bruising in the surrounding area.

In May 2008, the Veteran underwent a VA examination at which he reported burning and cramping pain, loss of strength, and tingling in his fingers.  The examiner noted that the Veteran had no weakness, fatigueability, impairment of coordination, or inability to control movement.  The examiner also denied that his injury affected the functioning of the Veteran's body or caused other functional impairment.  

In July 2008, the Veteran submitted a notice of disagreement in which he contended that the findings of the examiner that he had no functional loss or denied weakness and fatigueability to be incorrect and not representative of the report he made to the examiner.  The Veteran again argued that as a result of his injury, he was no longer able to do push-ups and other weight-bearing exercises and had limitations in movement and strength.

Another VA examination was conducted in April 2011, at which time the Veteran repeated his symptoms of pain, limited function and movement, incoordination, and fatigueability.  The examiner found that the Veteran had loss of deep fascia upon palpation of the muscle, impairment of muscle tone, and loss of muscle substance.  The examiner also noted signs of lowered endurance, impaired coordination, and impaired stabilization and graded his muscle strength at a 3.  

In a March 2012 rating decision, the RO increased the Veteran's rating to 20 percent disabling based on the findings of the April 2011 VA examination.  

With resolution of the doubt in favor of the Veteran, the Board finds that the weight of the lay and medical evidence shows that the Veteran's symptoms have shown a moderately severe disability and have been consistent throughout the entire period on appeal and therefore a 20 percent rating is granted prior to April 11, 2011.  

As the Veteran has stated that he is satisfied with the 20 percent rating for this disorder, no additional discussion regarding a higher rating under the scheduler criteria is necessary.  For the same reasons, consideration of other Diagnostic Codes or an extraschedular rating is not warranted.  

Finally, the Board acknowledges that a claim for a total rating for compensation based upon individual unemployability due to service-connected disabilities (TDIU) is part of a claim for an increased evaluation if employability is raised by either the Veteran or the record. See Rice v. Shinseki, 22 Vet. App. 447 (2009). In this case, although the Veteran contends that his disorder causes functional limitations, he does not contend that it renders him unemployable, and further consideration to entitlement to a TDIU is not necessary.


ORDER

An increased rating of 20 percent, but no higher, for postoperative left pectoralis muscle injury is warranted prior to April 11, 2011, subject to the criteria applicable to the payment of monetary benefits.  


REMAND

The Veteran contends that his GERD was incurred during a period of active duty for training (ACDUTRA) and his esophagitis was incurred during active duty service and ACDUTRA.  See December 2012 Board hearing transcript.  A remand is necessary to obtain complete service personnel records from the Veteran's Reserve service and identify all periods of ACTDUTRA and inactive duty for training (INACTDUTRA).  Afterwards, the Veteran should be afforded a VA examination to determine the nature and etiology of his claimed disorders.  


Accordingly, the case is REMANDED for the following action:

1. Verify the Veteran's specific periods of ACDUTRA and INACDUTRA and obtain any service treatment records pertaining to these periods. 

Efforts to obtain VA and other Federal records must continue until they are obtained, unless it is reasonably certain they do not exist or that further efforts would be futile.  

If any requested records are not available, the Veteran should be informed told of the efforts to obtain the records and of further actions that will be taken with regard to the claims.

2. Afterwards, schedule the Veteran for a VA examination to determine the  nature and likely etiology of the claimed GERD and esophagitis. The examiner should review all the evidence of record, including the Veteran's lay assertions.  

Following examination of the Veteran, the examiner should specifically offer an opinion as to the following: 

Is it at least as likely as not (50 percent probability or more) that any current GERD and esophagitis is due to active duty service or ACDUTRA service?

A complete rationale should be given for all opinions and should be based on examination findings, historical records, and medical principles. If the examiner is not able to provide a rationale, he or she should explain why.  


3. Afterward, readjudicate the claims. If any claim on appeal remains denied, issue a supplemental statement of the case. Then return the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
M. MAC
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


